Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147438-9 & (10)                                                                                     Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ANHEUSER-BUSCH, INCORPORATED,                                                                          David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 147438-9
                                                                   COA: 316743; 316977
                                                                   Court of Claims: 11-000085-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED, because the Court is not persuaded that the questions
  presented should be reviewed by this Court before consideration by the Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 2, 2013
         h0730
                                                                              Clerk